 1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                         CASE NO. 19-03941-ESL11
 4   ADVANCE PAIN MANAGEMENT AND                    Chapter 11
     REHABILITATION
 5

 6

 7   XX-XXXXXXX
                                                       FILED & ENTERED ON JUL/12/2019
 8
                       Debtor
 9
                                              ORDER
10
           The petition filed on July 11, 2019 reflects that this is a “health care
11
     business” case.   Therefore, it is hereby
12
           ORDERED   that   the   United   States   Trustee   shall   appoint   an   ombudsman,
13
     pursuant to 11 USC § 333(a)(2) and Fed. R. Bankr. P. 2007.2(c), unless the U.S.
14
     Trustee and/or the debtor in possession informs the court in writing, within
15
     twenty-one (21) days, why the appointment of an ombudsman is not necessary for
16
     the protection of the patients.
17
           IT IS SO ORDERED.
18
           In San Juan, Puerto Rico, this 12 day of July, 2019.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
